Citation Nr: 0121811	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-03 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether there is new and material evidence to support 
reopening a claim of entitlement to service connection for an 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from May to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
PTSD.  For reasons articulated below, the Board 
recharacterizes the sole issue on appeal as it appears on the 
title page of this decision.

The record reveals that the appellant requested hearings 
before both the RO and the travel Board sitting at the RO.  
In May 1999, the appellant wrote to the RO stating that he 
was unable to pay for transportation to attend his scheduled 
RO hearing.  Later that month the RO acknowledged receipt of 
the appellant's letter, informed him that an RO hearing could 
be held only at the RO and asked for clarification of his 
wishes regarding a travel Board hearing.  Having received no 
answer from the appellant, the RO canceled the travel Board 
hearing in August 2001.  Later that month the appellant's 
representative provided the RO with a Statement of Accredited 
Representative in Appealed Case which provided no additional 
argument or a renewed request for a travel Board hearing.  
Therefore, the Board concludes that at the time of his 
representative's statement, the appellant no longer wanted a 
travel Board hearing.


FINDINGS OF FACT

1.  By an unappealed decision in May 1997 the RO denied 
entitlement to service connection for a nervous condition, 
hereinafter characterized as an acquired psychiatric disorder 
to include PTSD.

2.  Evidence associated with the claims file subsequent to 
the RO's May 1997 denial is not cumulative or redundant, but 
it does not bear directly or substantially upon the specific 
matter under consideration and by itself and in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The RO's May 1997 decision denying entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD is final.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  There is no new and material evidence to support 
reopening the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant essentially asserts that there is new and 
material evidence supporting reopening his claim of 
entitlement to service connection for a psychiatric disorder 
to include PTSD, allegedly acquired during about six months 
of active duty for training.

The pertinent procedural history of this case is as follows.  
In February 1997 the appellant submitted a claim of 
entitlement to service connection for what he termed a 
"mental condition" which the RO recharacterized as a 
"nervous condition" and denied in May 1997.  The denial was 
based upon the RO's finding no evidence linking a current 
psychiatric disorder with service.  The RO decision became 
final when the appellant declined to initiate an appeal.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).  In August 1998, the appellant submitted another 
claim of entitlement to service connection for a "mentle" 
condition.  An undated report of an unidentified RO contact, 
apparently after the August 1998 claim, states that the 
appellant wished the RO to consider PTSD as part of the 
mental condition for which he sought service connection.  In 
October 1998 and January 1999, the RO denied service 
connection for PTSD, only.  The February 1999 Statement of 
the Case supporting the decisions cites the absence of 
medical evidence both of a PTSD diagnosis and of a causal 
link between service and a current psychiatric disorder.  In 
consideration of the foregoing, the Board finds the 
following:  (1) that in August 1998 the appellant sought to 
reopen the claim which the RO denied in May 1997; (2) that 
the October 1998 rating decision constituted, in essence, a 
merits denial of the August 1998 claim, and; (3) that the 
issue currently before the Board is whether there is new and 
material evidence to support reopening a claim of entitlement 
to service connection for an acquired psychiatric disorder to 
include PTSD.

VA has met its duty to assist the appellant to develop this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the appellant with 
a Statement of the Case including notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  The RO verified the appellant's service and 
obtained and associated with the claims file, to the extent 
possible, pertinent records including service medical 
records, private and VA medical records, and other records, 
if any, which the appellant identified as pertinent to the 
claim.

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a) (2000); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If the Board finds evidence to be new 
and material and reopens a claim after an RO has declined to 
do so, the Board must remand the claim for RO evaluation on 
the merits after ensuring fulfillment of the duty to assist.  
Id.; VCAA; Winters v. Gober, 219 F.3d 1375, 1379 (Fed. Cir. 
2000).

The evidence of record at the time of the RO's May 1997 
decision included the appellant's service medical and 
personnel records and a letter from the Social Security 
Administration providing information on benefits payments not 
identified as pertaining to a disability.  None of this 
documentation includes evidence that the appellant had a 
psychiatric disorder.

Evidence added to the record after the RO's May 1997 denial 
includes private hospital and treatment records from January 
to February 1993 and from March to October 1997, during which 
the appellant was diagnosed with severe major depression with 
psychotic features.  There is no medical evidence of a PTSD 
diagnosis or of a causal connection between a current 
psychiatric disorder and the appellant's service.  In an 
August 1998 letter the appellant informed the RO that he 
first experienced psychiatric symptoms less than a year after 
termination of his period of active duty for training.  The 
appellant did not indicate how the RO could obtain medical 
evidence which might support his statement.

The Board also finds that although the newly submitted 
evidence is neither cumulative nor redundant, it still cannot 
be new and material because it fails to provide evidence of a 
causal connection between a current psychiatric disorder and 
the appellant's service.  Only the appellant asserts such a 
connection.  However, because the appellant is a lay person 
with no medical training or expertise, his statements alone 
cannot constitute competent evidence of the required nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions), nor do they provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Essentially, 
the Board finds that even though recently submitted evidence 
is not duplicative of previously considered evidence it 
nevertheless does not bear directly and substantially upon 
the specific matter under consideration and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application to reopen his claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996).  Based upon the foregoing the Board 
concludes that there is no new and material evidence to 
reopen the previously disallowed claim for entitlement to 
service connection for an acquired psychiatric disorder to 
include PTSD and that the RO's May 1997 decision remains 
final.


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

